DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 11, recites “and wherein” which is grammatically incorrect and should be changed --wherein--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3, recites “a casing structure” which is indefinite because it is unclear what the difference is between the casing structure from lines 2-3 and the casing structure from lines 1-2.  Are there two casing structures?
Allowable Subject Matter
s 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelly et al. (EP 2988027 A2) was provided by the Applicant.  Kelly et al. discloses a casing member that has first and second lubricant guide plates, but the second lubricant guide plate does not supply lubricant oil to a component located above a gear.
Isomura et al. (US 9,103,432 B2) discloses components located in a casing, a lubricant catcher reservoir located above a gear, and a first and a second lubricant guide plate located above the gear to distribute the lubricant oil.  The first lubricant guide plate is not capable of inhibiting oil from being supplied to another component above the gear while the second lubricant guide plat is capable of supplying oil to the other component above the gear.
Ichikawa et al. (US 2019/0195336 A1) discloses a power transmitting system that has a plurality of components, one of the components being the lowermost gear that is immersed in oil, first and second lubricant guide plates are located above the gear and direct oil to flow in a lubricant catching reservoir also located above the gear.  The second lubricant guide plate is not configured to supply lubricant to the gear located below the lowermost gear in Figure 2.
J. A. Nelson (US 3,529,698) discloses a power transmitting system that has a plurality of components, one of the components being the rightmost gear that is immersed in oil, first and second lubricant guide plates are located above the gear and direct oil to flow lubricant catching reservoirs also located below the top of the gear.  The second lubricant guide plate is not configured to supply lubricant to a component located above the rightmost gear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656